            Case 7:20-cv-03240-UA Document 1-1 Filed 04/24/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


BUREAU OF CONSUMER
FINANCIAL PROTECTION,

               Petitioner,
                                                  Case No. 7:20-cv-3240
               v.

LAW OFFICES OF CRYSTAL
MORONEY, P.C.,

               Respondent.

                                   [PROPOSED]
                               ORDER TO SHOW CAUSE

       The Petitioner, the Bureau of Consumer Financial Protection (Bureau), having

filed a Petition to Enforce Civil Investigative Demand (CID) against Respondent Law

Offices of Crystal Moroney, P.C., the Court having considered the Petition and

documents filed in support thereof, and good cause having been shown, the Court being

fully advised in this matter, and there being no just cause for delay:

       IT IS HEREBY ORDERED that on ____________ ___, ____, at _____,

or as soon thereafter as the parties can be heard, the Respondent shall appear before the

Honorable ______________________, United States District Judge, in Courtroom

_____, located at ______________________________, to show cause, if there

be any, why an Order Compelling Compliance with CID should not be granted in

accordance with the Petition filed by the Bureau.

       IT IS FURTHER ORDERED that:

       1.      A copy of this Order, together with the petition and its exhibits, shall be

served in accordance with Rule 4.1(a) of the Federal Rules of Civil Procedure and 12


                                              1
            Case 7:20-cv-03240-UA Document 1-1 Filed 04/24/20 Page 2 of 3



U.S.C. § 5562(e)(2) upon Respondent within 21 days of the date that this Order is served

upon counsel for the Bureau. Proof of service must be made to the Court pursuant to

Rule 4(l) unless Respondent has waived service. Pursuant to Rule 4.1(a), the Court

hereby appoints E. Vanessa Assae-Bille, or any other person designated by the Bureau,

to effect service in this case.

       2.      Proof of service completed pursuant to paragraph 1, above, shall be filed

with the Clerk as soon as practicable.

       3.      Because the file in this case reflects a prima facie showing that the

investigation is being conducted for a legitimate purpose, that the inquiries may be

relevant to that purpose, that the information sought is not already within the Bureau’s

possession, and that the administrative steps required by the Consumer Financial

Protection Act of 2010 and its implementing regulations have been followed, the burden

of coming forward to oppose enforcement of the CID has shifted to Respondent.

       4.      If Respondent has any defense to present or opposition to the petition,

such defense or opposition shall be made in writing and filed with the Clerk and copies

served on counsel for the Bureau 21 days after Respondent has been served with this

Order pursuant to paragraph 1. The Bureau may file a reply memorandum to any

opposition within 14 days after Respondent has filed any opposition.

       5.      At the show cause hearing, only those issues brought into controversy by

the responsive pleadings and factual allegations supported by the Assae-Bille

declaration will be considered. Any uncontested allegation in the petition with be

considered admitted.

       6.      Respondent may notify the Court, in writing filed with the Clerk and

served on counsel for the Bureau, at least 14 days prior to the date set for the show cause

                                              2
         Case 7:20-cv-03240-UA Document 1-1 Filed 04/24/20 Page 3 of 3



hearing, that Respondent has no objection to enforcement of the CID. Respondent’s

appearance at the hearing will then be excused.



Dated: __________                       _______________________________
                                        United States District Judge




                                           3
